EXHIBIT 10.12


 

 

NON-EMPLOYEE DIRECTOR COMPENSATION

 

 

On October 27, 2004, the Board of Directors of InfraSource Services, Inc. (the
“Board”) adopted resolutions approving the compensation paid to non-employee
directors serving on the Board and certain committees of the Board.  Effective
as of October 1, 2004:

 

(1)           Each non-employee director serving on the Board will receive
$25,000 per year for his or her services as a member of the Board;

 

(2)           The Chairman of the Board (if a non-employee director) will
receive $75,000 per year in lieu of the foregoing retainer of $25,000;

 

(3)           Each non-employee director will receive $5,000 per year for each
committee of the Board on which he or she serves as a member, other than a
non-employee director serving as a member of the Audit Committee or as the
Chairman of the Compensation Committee;

 

(4)           Each non-employee director serving on the Audit Committee of the
Board (other than the Chairman of the Audit Committee) will receive $7,500 per
year for his or her services as a member of the Audit Committee;

 

(5)           The Chairman of the Audit Committee (if a non-employee director)
will receive $10,000 per year for his or her services as a member of the Audit
Committee; and

 

(6)           The Chairman of the Compensation Committee (if a non-employee
director) will receive $7,500 per year for his or services as a member of the
Compensation Committee.

 

--------------------------------------------------------------------------------